 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TE’HVON D. FOUNTAINE,                              No. 2:18-cv-03083-JAM-KJN
12                       Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS REHABILITATION,
15
                         Defendant.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil action against defendant.

19   Plaintiff has not, however, filed an in forma pauperis affidavit or paid the required filing fee of

20   $350.00 plus the $50.00 administrative fee. See 28 U.S.C. §§ 1914(a), 1915(a). Therefore,

21   plaintiff will be provided the opportunity either to submit the appropriate affidavit in support of a

22   request to proceed in forma pauperis or to submit the required fees totaling $400.00.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

25   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

26   the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will result

27   in a recommendation that this action be dismissed; and

28   ////
                                                        1
 1          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed in

 2   District Court Without Prepaying Fees or Costs.

 3   Dated: December 5, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
